Citation Nr: 1641464	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  13-22 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability, to include as secondary to service-connected traumatic brain injury (TBI).

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a stab wound of the left thigh.

3.  Entitlement to an initial compensable evaluation for a scar of the left thigh.

4.  Entitlement to an initial compensable evaluation for a right ear hearing loss disability.

5.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol and substance abuse in remission.

6.  Entitlement to an initial evaluation in excess of 10 percent for TBI.

7.  Entitlement to service connection for headaches, to include as secondary to service-connected TBI and tinnitus.
8.  Entitlement to service connection for a dental condition for compensation purposes.

9.  Entitlement to service connection for residuals of a nose injury.

10.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Monera M. Seliem, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1981 to October 1983.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from September 2012 and April 2014 rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).   

In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) (Buck) as to the issues of entitlement to service connection for a left ear hearing loss disability and entitlement to increased disability ratings for residuals of stab wound of the left thigh, scar of the left thigh, TBI, right ear hearing loss disability, and PTSD.  Also, in December 2015, the Veteran testified at a videoconference hearing before another VLJ (Toth) as to the issues of entitlement to service connection for headaches, residuals of a nose injury, and a dental condition as well as entitlement to a temporary total evaluation for PTSD.  Transcripts of those hearings have been associated with the claims folder.  

The Board notes that the Veteran was previously represented in this appeal by David L. Huffman and subsequently by Jonathan Bruce, Esq.  However, the Veteran thereafter submitted a VA Form 21-22a dated June 2015 appointing Monera M. Seliem, Esq. as his representative.  The Veteran has not since changed his representative.  Thus, the Veteran is no longer represented by Jonathan Bruce, Esq. in this case, and he is currently represented by Monera M. Seliem, Esq. as indicated above. 

Subsequent to the issuance of the June 2013 statement of the case (SOC), the RO associated treatment records dated through May 2014 from the VA Medical Center in Coatesville, Pennsylvania.  A supplemental statement of the case (SSOC) for these claims has not been issued considering this evidence, and the Veteran has not submitted a waiver of this evidence.  However, as discussed below, the Board is remanding these claims for further evidentiary development.  Therefore, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The Board notes that the Veteran has raised the issue of entitlement to service connection for a dental condition, in particular for the loss of 2 front teeth.  This issue for compensation purposes has been adjudicated by the RO, and the Veteran perfected an appeal as to this claim.  However, service connection may also be considered for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).   The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth in 38 C.F.R. § 3.381 (2015).  Pertinently, the issue of entitlement to service connection for dental extractions for VA outpatient treatment purposes has been raised by the Veteran when he filed his service connection claim for a dental condition, but has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  In this regard, the AOJ should refer the claim for dental treatment to the appropriate VA medical center.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim of entitlement to an initial increased disability rating for residuals of stab wound of the left thigh, this disability is currently rated as 10 percent disabling based on a moderate injury to the muscle group under Diagnostic Code 5313.  38 C.F.R. § 4.73, Diagnostic Code 5313 provides evaluations for a disability of Muscle Group XIII.  The functions of these muscles are as follows: extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscle group includes the posterior thigh group, hamstring complex of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; and (3) semitendinosus.  See Id.  For Diagnostic Code 5313, a slight injury warrants a 0 percent rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  Id.
The Veteran was most recently provided a VA examination for his residuals of stab wound of the left thigh in May 2012.  At that time, he complained of weakness and numbness in the left thigh muscle.  The VA examiner noted a diagnosis of residuals of a stab wound to the left thigh based on the Veteran's in-service injury when he was stabbed with a knife in the left thigh and that the Veteran had a penetrating muscle injury.  She further reported that the injury was to Muscle Group XIII.  However, the muscle injury did not affect muscle substance or function, and the Veteran did not have loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  Muscle strength testing revealed 5/5 left knee flexion and extension.  The Veteran did not have muscle atrophy and did not use assistive devices for ambulation.  The examiner also reported that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms.  The Veteran reported that the disability did not affect his ability to work.  The examiner noted that the Veteran was able to stand and walk on both his toes and heels.  

The Board notes the Veteran's complaints of symptoms associated with his residuals of stab wound of the left thigh, in particular experiencing muscle weakness and localized numbness.  See, e.g., the Veteran's statement dated December 2011.  Further, during the October 2013 Board hearing, the Veteran testified that the muscle injury affects the way he walks and that the disability causes cramping, stiffness, weakness, and twitching.  

Pertinently, the Board notes that the May 2012 VA examiner did not provide any report as to whether the Veteran's residuals of stab wound to the left thigh causes limitation of motion of the left thigh, and the medical evidence of record is absent any documentation of such.  As the Veteran has testified that the residuals of stab wound of the left thigh affects the way he walks thereby causing limitation of motion and that he experiences pain and weakness in the left thigh, the Board finds that he should be provided a VA examination which assesses limitation of left thigh motion.  Notably, the Veteran may be entitled to a greater disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5252 and 5253 which provide for disability ratings in excess of 10 percent for limitation of thigh flexion and impairment.  Additionally, as the Veteran testified to experiencing numbness in his left thigh, he should also be provided a VA neurological examination as he may be entitled to a higher disability rating based on neurological impairment.     

With regard to the Veteran's claim of entitlement to an initial compensable evaluation for a scar of the left thigh, the Board notes that he was last afforded a VA examination for this disability in May 2012.  As discussed above, the Board is remanding the claim of entitlement to an initial evaluation in excess of 10 percent for residuals of a stab wound of the left thigh for a VA examination to determine the severity of the stab wound residuals.  As the Veteran's scar will also likely be examined during the requested evaluation, the Board finds that the increased rating claim for the scar of the left thigh must also be remanded in order to determine the current severity of the scar.

With respect to the Veteran's claim of entitlement to an increased disability rating for a right ear hearing loss disability, he was last afforded a VA examination in May 2012 as to this disability.  Furthermore, at the October 2013 Board hearing, the Veteran indicated that this disability has since increased in severity.  Specifically, he testified that he has to wear his hearing aids more often.  See the October 2013 Board hearing transcript, page 23.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected right ear hearing loss disability.  

With respect to the Veteran's claim of entitlement to service connection for a left ear hearing loss disability, he contends that this disability pre-existed his service and was aggravated by his service due to in-service acoustic trauma from performing his duties as a telecommunications system control specialist.  He alternatively contends that the disability is secondary to his service-connected TBI.  See, e.g., the Veteran's claim for VA benefits dated December 2011.  

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran was not diagnosed with a left ear hearing loss disability at the time of his entrance examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the left ear hearing loss disability pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To that end, in May 2012, the Veteran underwent a VA audiological examination.  At that time, his service treatment records were reviewed, which revealed pure tone thresholds, in decibels, for his September 1980 entrance audiological examination:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
10
5

Pure tone thresholds, in decibels, were as follows for the September 1983 separation audiological examination:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
15
5

The Board also notes that 35 dB was recorded at 6000 Hz during both the September 1980 and September 1983 audiological examinations.

Based on review of these records, the May 2012 VA examiner noted that hearing loss existed in the Veteran's left ear upon entrance into service.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that the Veteran's pre-existing left ear hearing loss was not aggravated in service beyond the normal progression of the disability.  The examiner's rationale for her conclusion was based on her finding that there was no change in the left ear at the time of separation.  

With regard to the VA examiner's opinion, the Board notes that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  38 C.F.R.        § 3.385 (2015).  Rather, service connection for a hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Pertinently, in finding that the Veteran's left ear hearing loss was not aggravated beyond the normal progression during service, the VA examiner did not address the Veteran's report of in-service acoustic trauma which the Board has determined to be credible.

Additionally, in finding that the Veteran had pre-existing hearing loss in the left ear, the VA examiner did not state whether there is clear and unmistakable evidence as to whether the Veteran has a left ear hearing loss disability that pre-existed his service and if so, whether there is clear and unmistakable evidence that it was not aggravated by service beyond its natural progression.  Moreover, there is no other opinion of record indicating such.  In light of the foregoing, the Board finds that an opinion must be obtained which addresses whether there is clear and unmistakable evidence that the Veteran's left ear hearing loss disability preexisted service and, if it did, whether there is clear and unmistakable evidence that the left ear hearing loss disability was not aggravated to a permanent degree by service beyond its natural progression.  Accordingly, a remand for such opinion is required.  

As to whether the Veteran's left ear hearing loss disability is secondary to his TBI, the Board notes that the Veteran was provided a VA examination for his TBI in June 2012.  After consideration of his TBI symptoms, the examiner opined that the Veteran's hearing loss is attributable to his TBI.  However, the examiner did not provide a rationale for this finding.  Indeed, the examiner did not conduct an audiological examination of the Veteran.  The Board further observes that there is no other medical opinion of record as to whether the Veteran's current left ear hearing loss disability is caused or aggravated by his service-connected TBI.  Therefore, the Board finds that an opinion for such should also be obtained on remand.

Regarding the Veteran's claim of entitlement to an increased initial disability rating in excess of 70 percent for PTSD, he contends that from February 11, 2011 to May 26, 2011, he was hospitalized at the VA Medical Center (VAMC) in Coatesville, Pennsylvania for PTSD.  See a May 2012 VA examination report.    

The Board observes that the only treatment records from the Coatesville VAMC during the period that the Veteran states he was hospitalized are dated February 15, 2011 to April 6, 2011.  These records document the Veteran's participation in the Domiciliary Residential Rehabilitation Treatment Program (DRRTP), which the Board observes is a program for homeless veterans where the average resident is homeless, unemployed, and has a history of addiction with other psychiatric, medical, and cognitive co-morbidities.  Notably, there are no treatment records associated with the claims folder that are dated from April 7, 2011 to May 26, 2011.  Indeed, there are no other treatment records from 2011 until August 23, 2011 at which point the Veteran's treatment for PTSD is further documented.  The Board finds that these outstanding records are of probative value as these records may entitle the Veteran to a temporary total evaluation for his PTSD under 38 C.F.R. § 4.29.  While the Board notes that K.B., Ph.D., a VA psychologist, and O.S., a VA chaplain, documented the Veteran's participation in the Homeless Domiciliary residential program in letters dated December 2011, neither letter states when the Veteran's participation in the program and hospitalization was concluded.  As such, the Board finds that on remand, all outstanding treatment records documenting the Veteran's hospitalization and participation in treatment programs for his PTSD, to include records from April 7, 2011 to May 26, 2011, should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Additionally, during a May 2012 VA examination, the Veteran reported that he was treated in 1989 for depression, suicidal ideation, and alcohol abuse at Charter-Fairmont in Pennsylvania which appears to be now known as Fairmount Behavioral Health System.  Also, he reported treatment for depression and alcohol abuse at the VA Medical Center in Philadelphia, Pennsylvania in 1994.  Further, he reported treatment for depression and alcohol abuse at Livengrin Foundation in Pennsylvania in 2000 and 2010 for depression and alcohol abuse and was then treated at Ambrosia Treatment Center in Florida for 3 months.  The Board observes that treatment records from these facilities are not associated with the claims folder.  Thus, on remand, records from these facilities should be obtained.

The claims of entitlement to increased disability ratings for TBI and PTSD are inextricably intertwined with the claims of entitlement to service connection for headaches and a temporary total rating for PTSD.  In other words, development of these claims may impact his TBI and PTSD claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

As a final matter, with regard to the Veteran's claims of entitlement to service connection for headaches to include as secondary to TBI and tinnitus, residuals of a nose injury, and a dental condition as well as entitlement to a temporary total disability rating for PTSD, as discussed above, the Veteran presented testimony at a videoconference hearing in December 2015, which was chaired by VLJ Toth, who is no longer employed by the Board.  As the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, the Veteran was offered an additional hearing on these specific issues in an August 2016 letter.  In September 2016, the Veteran requested that he did want a videoconference hearing at the RO.  Thus, these issues are remanded to afford the Veteran the requested hearing.

Accordingly, the case is REMANDED for the following action:
1. Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims of entitlement to service connection for a left ear hearing loss disability and entitlement to increased disability ratings for stab wound of the left thigh, scar of the left thigh, a right ear hearing loss disability, TBI, and PTSD remanded herein.  Of particular interest are medical records from the Fairmount Behavioral Health System (formerly known as Charter-Fairmont), Livengrin Foundation, and Ambrosia Treatment Center.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any VA treatment records from the VA Medical Center in Philadelphia, Pennsylvania dated 1994 as well as VA treatment records dated prior to March 2011 from the VA Medical Center in Coatesville, Pennsylvania and from April 7, 2011 to August 22, 2011.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, schedule the Veteran for an appropriate VA examination(s) to assess the current severity of the Veteran's service-connected residuals of stab wound of the left thigh and scar of the left thigh.  The claims file and all records on Virtual VA and VBMS must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA/VBMS records have been reviewed.  All testing deemed necessary must be conducted and results reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  
The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right hip and knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also identify any neurological impairment associated with the left thigh disability and report whether such impairment is manifested by mild, moderate, or severe incomplete nerve paralysis or complete paralysis.  

Additionally, the examiner should determine the current severity of the Veteran's service-connected scar of the left thigh.  The examiner should note all relevant pathology and functional impairment; and all indicated tests and studies should be conducted.  The examiner should discuss in detail the functional impact of the Veteran's scar of the left thigh.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

4. Schedule an audiological examination of the Veteran to determine the extent and severity of his service-connected right ear hearing loss disability as well as the etiology of his left ear hearing loss disability.  The claims folder and all records on Virtual VA and VBMS must be made available to the examiner, and the examiner must specify in the examination report that the claims folder and Virtual VA/VBMS records have been reviewed.  The examiner is specifically requested to fully describe any functional effects caused by the Veteran's bilateral hearing loss disability.  

All indicated tests and studies are to be performed.  Additionally, the examiner must provide an opinion as to the following:

a. Whether there is clear and unmistakable evidence that the Veteran had a left ear hearing loss disability prior to his entry onto active duty.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  Clear and unmistakable means obvious and manifest.

b. If the VA examiner determines that the Veteran's current left ear hearing loss disability pre-existed his service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder and address the Veteran's credible report of in-service acoustic trauma from performing his duties as a telecommunications system control specialist.

c. If the VA examiner determines that the Veteran's current left ear hearing loss disability did not pre-exist his service, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left ear hearing loss disability is related to his active service, to include his credible report of noise exposure from performing his duties as a telecommunications system control specialist.

d. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left ear hearing loss disability is due to or caused by his TBI.

e. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left ear hearing loss disability is aggravated by his TBI.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left ear hearing loss disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the TBI.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  
The claims folder must be reviewed in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report.

5. Thereafter, readjudicate the issues of entitlement to service connection for a left ear hearing loss disability as well as entitlement to an initial evaluation in excess of 10 percent for a stab wound of the left thigh, an initial compensable evaluation for a right ear hearing loss disability, an initial evaluation in excess of 10 percent for TBI, and an initial evaluation in excess of 70 percent for PTSD with alcohol and substance abuse in remission.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board.

6. Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO in Philadelphia, Pennsylvania solely regarding his pending claims of entitlement to service connection for headaches, to include as secondary to service-connected TBI and tinnitus; service connection for a dental condition for compensation purposes; service connection for residuals of a nose injury; and entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for service-connected PTSD.  This is in light of the fact that the Veteran had a hearing on these particular issues with a VLJ who is no longer at the Board.





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




